                Case 5:18-cv-00803-SLP Document 32 Filed 01/13/20 Page 1 of 3



 1                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF OKLAHOMA
 2

 3
     MACHELLE HILL,                                )
 4                                                 ) Case No.: 5:18-cv-00803-SLP
                    Plaintiffs,                    )
 5                                                 )
           v.                                      ) ELECTRONICALLY FILED
 6                                                 )
                                                   )
 7                                                 )
     USAA SAVINGS BANK,                            )
 8                                                 )
                    Defendant.                     )
 9                                                 )

10                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

11              Plaintiff, Machelle Hill (“Plaintiff”), and Defendant USAA Federal Savings Bank,

12     (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate
13     to the dismissal of all of Plaintiff’s claims in this action against Defendant WITH
14
       PREJUDICE, with each party to bear its own costs and fees.
15
       JOINTLY SUBMITTED BY:
16

17     /s/ David M. Krueger (with permission)             /s/ Jeremy E. Branch
       David M. Krueger                                   Jeremy E. Branch
18     BENESCH, FRIEDLANDER,                              The Law Offices of Jeffrey Lohman, P.C.
       COPLAN & ARONOFF LLP                               4740 Green River Road, Suite 310
19     200 Public Square, Suite 2300                      Corona, CA 92880
       Cleveland, Ohio 44114                              T: 866-329-9217 ext. 1009
20     Tel: (216) 363-4500                                F: 657-246-1312
       dkreuger@beneschlaw.com                            E: JeremyB@jlohman.com
21
       COUNSEL FOR DEFENDANT                              COUNSEL FOR PLAINTIFF
22

23

24

25
              Case 5:18-cv-00803-SLP Document 32 Filed 01/13/20 Page 2 of 3



 1                                     CERTIFICATE OF SERVICE

 2                I hereby certify that on the 13th day of January 2020, I electronically filed the

 3     foregoing Stipulation of Dismissal using the CM/ECF System, which will notify all registered
 4     parties.
 5
     David M. Krueger
 6   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     200 Public Square, Suite 2300
 7   Cleveland, Ohio 44114-2378
     Tel: 216.363.4500
 8   Fax: 216.363.4588
     Email: dkrueger@beneschlaw.com
 9
     Nora Katherine Cook
10   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     200 Public Square, Suite 2300
11
     Cleveland, Ohio 44114-2378
12
     Tel: 216.363.4500
     Fax: 216.363.4588
13   Email: ncook@beneschlaw.com

14   Christopher M Scaperlanda
     McAfee & Taft-OKC
15   211 N Robinson Ave, 10th Fl
     Oklahoma City, OK 73102
16   Tel: 405-552-2356
     Fax: 405-228-7356
17
     Email: christopher.scaperlanda@mcafeetaft.com
18
     Samuel J Merchant
19   McAfee & Taft-OKC
     211 N Robinson Ave, 10th Fl
20   Oklahoma City, OK 73102
     Tel: 405-235-9621
21   Fax: 405-270-7227
     Email: sam.merchant@mcafeetaft.com
22

23                                                           By: /s/ Jeremy E. Branch
                                                             Jeremy E. Branch
24
                                                             The Law Offices of Jeffrey Lohman, P.C.
25                                                           4740 Green River Road, Suite 310
                                                             Corona, CA 92880
                                                             T: 866-329-9217 ext. 1009
                                                             F: 657-246-1312
                                                             E: JeremyB@jlohman.com
     Case 5:18-cv-00803-SLP Document 32 Filed 01/13/20 Page 3 of 3


                                      COUNSEL FOR PLAINTIFF
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
